    Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 1 of 21 PageID #:573




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

    BARBARA M.,

                 Plaintiff,
                                                     No. 19 CV 1527
            v.

    ANDREW MARSHALL SAUL,                            Magistrate Judge McShain
    COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Barbara M. brings this action under 42 U.S.C. § 405(g) for judicial

review of the Social Security Administration’s (SSA) decision denying her application

for benefits. Among other errors, the plaintiff argues that the Administrative Law

Judge (ALJ) failed to properly account for the episodic nature of plaintiff’s mental

illness, and the resulting symptoms and limitations, and improperly discounted the

opinions of her treating physicians. This Court agrees with plaintiff and finds that,

due to several errors made by the ALJ, substantial evidence does not support the

decision to deny benefits. For the following reasons, the Court grants plaintiff’s

motion for summary judgment [10],1 reverses the SSA’s decision, and remands this

case for further proceedings.




1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings. However, citations to the
administrative record [8-1] refer to the page number in the bottom right corner of each page.
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 2 of 21 PageID #:574




                              Procedural Background

      Plaintiff applied for Disability Insurance Benefits in October 2015, alleging a

disability onset date of August 27, 2015. [8-1] 17, 162. The claim was denied initially

and on reconsideration. [Id.] 95, 98-100, 101. Plaintiff requested a hearing, which was

held by an ALJ on September 18, 2017. [Id.] 151-156. In a decision dated February

14, 2018, the ALJ found that plaintiff was not disabled. [Id.] 14-33. The Appeals

Council denied review on December 27, 2018 [id.] 1-8, making the ALJ’s decision the

final agency decision. This Court has jurisdiction to review the SSA’s decision under

42 U.S.C. § 405(g).

                      Summary of Plaintiff’s Medical Evidence

      Plaintiff was hospitalized twice – in 2013 and 2014 – for suicidal ideation. [8-

1] 292. On February 2, 2012, psychiatrist Dr. Joanna Poniatowicz diagnosed plaintiff

with major depressive disorder and generalized anxiety disorder. [Id.] 296. From

February 2012 through September 2015, plaintiff received treatment from Dr.

Poniatowicz, who prescribed to plaintiff several medications including Wellbutrin

and Zoloft. [Id.] 295-305. The records reflect fluctuation in plaintiff’s symptoms. [Id.].

Shortly after the onset date, on September 1, 2015, plaintiff’s primary care physician

Dr. Benedict Ciszek diagnosed plaintiff with depression. [Id.] 315-316.

      From September 2015 through April 2016, plaintiff attended 19 therapy

sessions with psychologist Mary Mika. [8-1] 442. At an intake session on September

8, 2015, Dr. Mika noted increased depression, with significant symptoms over the

past two weeks. [Id.] 291-294. She diagnosed plaintiff with major depressive disorder,



                                            2
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 3 of 21 PageID #:575




recurrent and severe. [Id.] 452. Dr. Mika’s intake notes indicate that plaintiff had

worked for 12 years before her recent position change at her job as a teacher’s aide

with elementary school children (discussed below). [Id.] 291-294. About a week or two

into her new position, her depression worsened. [Id.]. She found her new position –

working with children with disabilities – too stressful. [Id.]. On October 22, 2015, Dr.

Mika wrote a letter in which she noted plaintiff endured symptoms of depressed

mood, hopelessness, feeling worthless, guilt, poor sleep at night, excessive sleep

during the day, loss of appetite, withdrawal from others, fear of leaving her house,

lack of interest, poor memory, inability to concentrate, difficulties with self-care,

loneliness, fatigue, and passing suicidal thoughts. [Id.] 324-325. She had no suicidal

intent or plan. [Id.]. Dr. Mika opined that, as a result of plaintiff’s current symptoms,

history of suicidality, and pending work-related stressors leading to panic attacks,

plaintiff was unable to work. [Id.]. On December 1, 2015, Dr. Mika noted that

plaintiff’s mood had declined significantly and that she had been feeling suicidal. [Id.]

448. Dr. Mika called plaintiff that evening, and plaintiff reported that she had been

with her husband during the day and felt better. [Id.]. Dr. Mika’s records reflect

several reports of improvement at therapy sessions from December 2015 through

February 2016. [Id.] 442-452. On April 19, 2016, plaintiff’s mood was again depressed.

[Id.] 442. At that time, Dr. Mika evaluated plaintiff for bipolar disorder because of

her consistent mood shifts. [Id.]. After that appointment, plaintiff discontinued

therapy for lack of insurance coverage. [Id.]. Dr. Mika’s closure note indicated that

therapy helped reduce depressive and anxious symptoms, and that plaintiff needed



                                           3
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 4 of 21 PageID #:576




to practice challenging irrational thoughts and using positive strategies when she

feels upset. [Id.].

       In June 2016, plaintiff began receiving depression treatment from psychiatrist

Dr. Bernadette Stevenson. [8-1] 349-400, 427-434. Over the course of treatment, Dr.

Stevenson continually adjusted plaintiff’s psychotropic medications. [Id.]. On October

28, 2016, after treating plaintiff every two to four weeks for four months, Dr.

Stevenson completed a Mental Residual Functional Capacity Statement for plaintiff

that included the following information, opinions, and findings (among others). Dr.

Stevenson diagnosed plaintiff with bipolar disorder II, depression, and anxiety

disorder, and noted her illnesses were chronic with a guarded prognosis. [Id.] 431.

Dr. Stevenson documented that plaintiff was taking several psychotropic

medications. [Id.] 432. Dr. Stevenson assessed plaintiff with a Global Assessment of

Functioning (GAF) score of 45, and she opined that plaintiff would be unable to obtain

or sustain full time competitive work. [Id.] 431, 433. Dr. Stevenson endorsed

significant limitations in plaintiff’s ability to perform activities within a schedule,

sustain an ordinary routine without special supervision, complete a normal workday

without interruptions from psychologically based symptoms, and perform at a

consistent pace without an unreasonable number and length of rest periods. [Id.] 432.

In response to the question addressing any and all physical and non-exertional

limitations, Dr. Stevenson wrote, “chronic relapses of depression affecting her ability

to function; i.e., can’t get [out of bed] for several days due to her fatigue.” [Id.] 433. In

response to the question, “Does your patient’s behavioral condition exacerbate your



                                             4
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 5 of 21 PageID #:577




patient’s experience of pain or other physical symptoms, and if so, please describe,”

Dr. Stevenson wrote, “Yes; fatigue; low energy.” [Id.]. Dr. Stevenson further endorsed

significant limitations in plaintiff’s ability to respond appropriately to work place

changes, and moderate limitations in her ability to interact with the general public

or co-workers. [Id.] 432-433. She opined that plaintiff would likely be off task for more

than 30 percent of a workday, that she would be about 40 percent as efficient as an

average worker, and that she would be absent more than six days per month as a

result of her mental impairments. [Id.] 433.At the conclusion of the Statement, Dr.

Stevenson wrote, plaintiff “has been in treatment with me since June 2016 and

continues to struggle with severe, recurrent bipolar depressive episodes.” [Id.] 434.

      On July 27, 2017, Plaintiff presented for an annual physical with Naveen

Abraham, M.D., a primary care physician. [Id.] 412. Dr. Abraham indicated that

plaintiff’s depression appeared to be stable. [Id.] 416. She noted that plaintiff had a

depressed mood and affect, and Dr. Abraham diagnosed plaintiff with fatigue and

bipolar/depression. [Id.] 415.

      After more than a year of treating plaintiff every two to four weeks (and the

notes reflect at times marked improvement in plaintiff’s symptoms), Dr. Stevenson

completed a second Mental Residual Functional Capacity Statement on August 11,

2017. [8-1] 427-430. By this time, Dr. Stevenson endorsed significant limitations in

several more areas of function, including plaintiff’s ability to remember procedures,

and understand, remember, and carry out short and simple instructions. [Id.] 428.

She endorsed significant limitations in plaintiff’s ability to maintain attention and



                                           5
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 6 of 21 PageID #:578




concentration for extended periods, as well as her ability to complete a normal work

day without interruption from psychological symptoms, and to perform at a

consistent pace without an unreasonable number of rest periods. [Id.]. She endorsed

significant limitations in all areas of social interaction, including plaintiff’s ability to

respond appropriately to supervisors, and significant limitations in her ability to set

realistic goals and make independent plans. [Id.] 428-429. Dr. Stevenson opined that

plaintiff would be further limited by recurrent episodes of major depression, difficulty

getting out of bed, anxiety, paranoia, low energy, indecisiveness, and memory/

concentration issues. [Id.] 429. She again opined that plaintiff would likely be off task

more than 30 percent of a work day, and absent more than six days per month. [Id.].

Dr. Stevenson assigned a GAF score of 35, and she opined that plaintiff would be

unable to sustain full time work. [Id.] 430. Dr. Stevenson noted at the conclusion of

the Statement under “additional comments and remarks” that plaintiff had failed

multiple medication trials, and that they were considering electroconvulsive therapy

(also known as “ECT” treatments). [Id.].

            Summary of Function Reports and Hearing Testimony

       Both plaintiff (with the assistance of a Polish interpreter) and her husband

completed function reports. [8-1] 223-242. Plaintiff’s report (dated February 18, 2017)

details that she experienced fluctuations in her symptoms, and at times was unable

to get out of bed or care for herself or her family for weeks at a time. [Id.] 223-233.

For example, “When depression hits – I do not get out of bed at all – sometimes for

weeks.” [Id.] 226. When her symptoms were manageable, plaintiff detailed that she



                                             6
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 7 of 21 PageID #:579




was able to get out of bed and care for herself and her family. [Id.] 223-233. However,

even when she was not experiencing a major depressive episode, plaintiff detailed

that she rarely interacted socially with non-immediate family members and rarely

left her residence, except for doctors’ and therapists’ appointments. [Id.]. Plaintiff’s

husband’s report is consistent with plaintiff’s report. [Id.] 235-42.

      With the assistance of a Polish interpreter, on September 18, 2017, plaintiff

testified at the administrative hearing that she became unable to work as a teacher’s

assistant with special education children on August 27, 2015, as a result of

limitations arising out of her multiple mental impairments. [8-1] 34, 36-37, 42-43.

Plaintiff testified that her mental impairments caused her to lose balance, and caused

memory problems. [Id.] 44. Plaintiff testified that prior to getting sick, she had energy

but that was not currently the case. [Id.] 45. Plaintiff also noted that her current

medications made her shake. [Id.].

      Plaintiff testified that when she began seeing Dr. Stevenson, her body changed

and her medications needed to be adjusted. [8-1] 45. At one time, plaintiff

acknowledged that medication helped her bipolar symptoms; however, at the time of

the hearing, plaintiff testified that the medication was not working and, at times due

to the medication, she experienced dizziness and loss of balance. [Id.] 44-46.

      Plaintiff testified that her symptoms fluctuated, with good days for

approximately one week per month and bad days for approximately three weeks per

month. [8-1] 49. She testified that when she felt good, she was active and able to

engage in household chores and with her family, but when she was feeling bad, she



                                           7
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 8 of 21 PageID #:580




often could not get out of bed, did nothing outside of the home, and her husband and

son cooked and cleaned the house. [Id.] 49-54.

                                  Legal Standard

      I review the ALJ’s decision deferentially to determine if it is supported by

substantial evidence. 42 U.S.C. § 405(g). Substantial evidence is a standard that

“requires more than a mere scintilla of proof and instead such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Walker v.

Berryhill, 900 F.3d 479, 482 (7th Cir. 2018) (internal quotation marks omitted).

      Under the Social Security Act, disability is defined as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted

or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A).

      The regulations prescribe a five-part sequential test for determining whether

a claimant is disabled. See 20 C.F.R. §§ 404.1520(a), 416.920(a). The SSA must

consider whether (1) the claimant has performed any substantial gainful activity

during the period for which he claims disability; (2) the claimant has a severe

impairment or combination of impairments; (3) the claimant’s impairment meets or

equals any listed impairment; (4) the claimant retains the residual functional

capacity (RFC) to perform his past relevant work; and (5) the claimant is able to

perform any other work existing in significant numbers in the national economy. Id.;

see also Apke v. Saul, 817 F. App’x 252, 255 (7th Cir. 2020).



                                          8
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 9 of 21 PageID #:581




                                       Discussion

       At step one, the ALJ found that plaintiff has not engaged in substantial gainful

activity after the alleged onset date. [8-1] 19. At step two, the ALJ found that plaintiff

had three severe impairments: major depressive disorder, bipolar disorder, and

generalized anxiety disorder. [Id.]. At step three, the ALJ found that plaintiff’s

mental impairments, singly or in combination, did not meet or medically equal the

severity of any listed impairment, including Listings 12.04 and 12.06 for mental

disorders. [Id.]. 20. At step four, the ALJ found that plaintiff has the RFC to perform

“a full range of work at all exertional levels” subject to certain restrictions. [Id.] 21-

26. Specifically, the ALJ found the following non-exertional limitations: she can

understand, remember, and carry out simple, routine, and repetitive tasks; she is

unable to meet hourly production goals, but is able to meet end of day goals; she can

use judgment related to simple work related decisions; and she can have occasional

interaction with supervisors and coworkers, but only brief and superficial interaction

with the general public. [Id.] 21. The ALJ also found that plaintiff was not capable of

performing her past relevant work as a preschool teacher. [Id.] 26. Finally, at step

five, the ALJ found that there were other jobs that exist in significant numbers in the

national economy that plaintiff can perform. [Id.] 26-27. At the hearing, a vocational

expert testified that plaintiff’s past work as a tutor and a preschool teacher are

classified as light and skilled. [Id.] 58. He testified that an individual such as plaintiff

with the above RFC assessment would be unable to perform her past work, but

plaintiff would be able to perform other (unskilled) available work. [Id.] 59. The

vocational expert testified that plaintiff could be off task between five and ten percent

                                             9
  Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 10 of 21 PageID #:582




of the work day and absent no more than one day per month, in order to maintain

employment. [Id.] 60. Accordingly, the ALJ found that plaintiff was not disabled.

      Plaintiff argues that the ALJ failed to properly account for the episodic nature

of plaintiff’s mental illness and the resulting symptoms and limitations and

improperly discounted the opinions of her treating physicians. [11] 8-11.

      In support, plaintiff observes that, at step three, the ALJ found that plaintiff’s

mental impairments did not meet or medically equal the criteria of listings 12.04 and

12.06. [8-1] 20-21. To reach this conclusion, plaintiff continues, the ALJ dismissed Dr.

Stevenson’s opinions regarding plaintiff’s limitations as inconsistent because

Stevenson documented increased severity in plaintiff’s limitations in her 2017

assessment as compared to her 2016 assessment. [Id.]. As an example, plaintiff points

to the ALJ’s analysis of the paragraph B criteria of interaction with others, where the

ALJ found only a moderate limitation despite plaintiff, plaintiff’s husband, and Dr.

Stevenson’s citing essentially no social interactions: “Again, although Dr. Stevenson’s

choose [sic.] the most extreme options in social interaction in August 2017, her

assessment was relatively mild in October 2016. Also, the state agency psychological

consultants found that the claimant had moderate limitations in this area.” [Id.] 20.

Later in the ALJ’s step three analysis, when addressing the criteria of understanding,

remembering, or applying information, the ALJ found that plaintiff had only a “mild

limitation” based on Dr. Mika’s records and dismissed Dr. Stevenson’s opinions on

this point as inconsistent: “Her psychiatrist, Dr. Stevenson, completed two medical

source statements, which were generally inconsistent and are given little weight for



                                          10
  Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 11 of 21 PageID #:583




the reasons discussed later in this decision. Although she chose the most extreme

option for areas of memory and understanding in August 2017, in October 2016 she

indicated that understanding and memory did not preclude performance of any aspect

of work. However, she did indicate on both statements that the claimant could carry

out short and simply instructions. The undersigned finds that the claimant’s

limitations in this area are no more than mild.” [Id.].

      Plaintiff then argues that the ALJ’s improper weighing of her treating doctors’

opinions fatally undermined her step four analysis. There, while the ALJ conceded

that plaintiff’s medically determinable impairments could reasonably be expected to

cause the alleged symptoms, the ALJ found that plaintiff’s “statements concerning

the intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” [8-1] 22-23.

Because of the supposed lack of medical evidence supporting plaintiff’s claim, the ALJ

assessed the RFC to perform a full range of work at all exertional levels with the

following nonexertional limitations: “understand, remember, and carryout simple,

routine and repetitive tasks; not able to meet hourly productions goals, but able to

meet end of day goals; use judgment related to simple work related decisions; and

occasional interaction with supervisors and coworkers, but only brief and superficial

interaction with the general public.” [Id.] 21. But plaintiff contends that the ALJ

wrongly minimized the opinions of plaintiff’s treating physicians:

      As for the opinion evidence, the state agency medical consultants found
      no physical impairments (Ex. 1A/5; 3A/6). Great weight is given to that
      opinion. As for the state agency psychological consultants, the residual
      functional capacity herein is somewhat more restrictive, but largely


                                          11
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 12 of 21 PageID #:584




       consistent with their opinion. Additional evidence received after their
       review revealed that the claimant’s mental impairments were slightly
       greater than the state agency psychological consultants estimated.
       Therefore, their opinion is given partial weight. The state agency
       medical and psychological consultants are trained in evaluating Social
       Security disability claims, reviewed the evidence that was made
       available to them, and made reasonable, well-supported conclusions
       based on that evidence. Their assessments are supported by detailed
       explanation, rationale, and analysis of the medical evidence of record.

       On October 22, 2015, [Dr. Mika] opined that the claimant was unable to
       efficiently perform the duties and responsibilities of her job at that time
       (Ex. 7F). However, Dr. Mika only began treating the claimant on
       September 8, 2015 (Id.). Furthermore, her opinion is not consistent with
       her own treatment records (Ex. 15F) and the longitudinal record, which
       indicate that the claimant was improving. Therefore, Dr. Mika’s opinion
       is given little weight.

       The claimant’s psychiatrist, Dr. Stevenson, completed two medical
       source statements, which were generally inconsistent with each other,
       Dr. Stevenson’s own treating notes, and the longitudinal record (Ex.
       12F/August 2017 at 1-4, October 2016 at 5-8). The claimant’s Global
       Assessment of Functioning (“GAF”) score, according to Dr. Stevenson,
       decreased from 45 to 35 from October 2016 to August 2017 (Id.). Overall,
       the later opinion in August 2017, was far more restrictive than the
       earlier opinion from October 2016. However, the longitudinal record
       shows that the claimant improved over this period. Both opinions did
       state that the claimant would be off task more than 30 percent and
       absent more than 6 days per month (Id.). However, that extreme opinion
       is not consistent with the longitudinal record. Further, her opinions are
       not supported by her own treatment notes, which do not provide any
       detailed mental status exams (see Ex. 10F). Therefore, the undersigned
       gives her opinion little weight.

[8-1] 25.

       This Court agrees with plaintiff and finds that, due to several errors made by

the ALJ, substantial evidence does not support the decision to deny benefits.

       First, no substantial evidence cited by the ALJ supports her decision to dismiss

the medical evidence in the record regarding plaintiff’s limitations as inconsistent.



                                           12
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 13 of 21 PageID #:585




On the contrary, the treating physicians’ opinions and the medical records are “not

so much ‘contradictory’ as reflective of the nature of bipolar disorder [and plaintiff’s

other diagnoses] causing a person to experience sequential highs and lows.” Hill v.

Astrue, 1:09-cv-552, 2010 WL 3883236, at *8 (S.D. Ind. Sept. 27, 2010) (citing Bauer

v. Astrue, 532 F.3d 606, 608 (7th Cir. 2008)). “It is well-recognized that bipolar

disorder, like other disorders, is not static and changes with time and as medications

are adjusted in accordance with a patient’s symptoms.” Hill, 2010 WL 3883236, at *8.

      The ALJ in this case failed to appreciate the undisputed episodic nature of

plaintiff’s disorders – major depressive disorder, bipolar disorder, and generalized

anxiety disorder – and the symptoms and limitations she experienced. Consequently,

the ALJ erroneously disregarded what were actual consistencies in the

administrative record – namely that the opinions of Drs. Stevenson and Mika, the

records of all of plaintiff’s treating physicians, plaintiff’s testimony, and the function

reports completed by plaintiff and her husband are consistent with each other and

the nature of plaintiff’s disorders, which manifest symptoms that are episodic and

unpredictable in nature.

      Second, the ALJ erred in her discounting of plaintiff’s treating physicians’

opinions. The “treating physician” rule “directs the administrative law judge to give

controlling weight to the medical opinion of a treating physician if it is ‘well-supported

by medically acceptable clinical and laboratory diagnostic techniques’ and ‘not

inconsistent with the other substantial evidence.’” Hofslien v. Barnhart, 439 F.3d 375,

376 (7th Cir. 2006) (citing 20 C.F.R. § 404.1527(d)(2), which codifies the rule)). An



                                           13
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 14 of 21 PageID #:586




ALJ must offer “good reasons” for discounting the opinion of a treating physician.

Martinez v. Astrue, 630 F.3d 693, 698 (7th Cir. 2011); Campbell v. Astrue, 627 F.3d

299, 306 (7th Cir. 2010). If contradictory evidence is introduced, “the treating

physician’s evidence is just one more piece of evidence for the administrative law

judge to weigh . . . . The [treating-physician] rule goes on to list various factors that

the administrative law judge should consider, such as how often the treating

physician has examined the claimant, whether the physician is a specialist in the

condition claimed to be disabling, and so forth. The checklist is designed to help the

administrative law judge decide how much weight to give the treating physician’s

evidence. When he has decided how much actual weight to give it, there seems no

room for him to attach a presumptive weight to it.” Hofslien, 439 F.3d at 377.

      In this case, this standard has not been met as the ALJ failed to identify the

substantial evidence that contradicted the opinions of plaintiff’s treating psychologist

and psychiatrist.

      First, the ALJ cited to the “longitudinal record” but failed to identify what part

of that record undermined the treating doctors’ opinions. Moreover, even though

improvements and setbacks in plaintiff’s symptoms and limitations – and resulting

“inconsistencies” in the medical records – are to be expected given the episodic nature

of plaintiff’s disorders, the ALJ did not address this issue at all. See, e.g., Kangail v.

Barnhart, 454 F.3d 627, 629 (7th Cir.2006) (stating that it was not contradictory that

medical witnesses said the plaintiff’s mental illness was severe yet observed that she

was behaving pretty normally during her office visits). Indeed, the longitudinal record



                                           14
  Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 15 of 21 PageID #:587




reflects stable and manageable symptoms at one end of the spectrum, and suicidal

ideation and several failed medication trials (leading Dr. Stevenson to note that

plaintiff was considering the option of electroconvulsive therapy) at the other end of

the spectrum. And the treatment notes of both Drs. Mika (whose notes also reflect

her interactions with plaintiff’s husband and plaintiff’s primary care physician, Dr.

Ciszek) and Stevenson are consistent with that record, as both doctors documented

the fluctuation in plaintiff’s symptoms. [8-1] 291-294, 324-325, 349-400, 427-434, 442-

452. For that reason, it was error for the ALJ to “cherry pick” from the mixed records

to support a denial of benefits. Denton v. Astrue, 596 F.3d 419, 425 (7th Cir.2010); see

Myles v. Astrue, 582 F.3d 672, 678 (7th Cir.2009) (same).

      Second, the ALJ cited the state consultants. However, while the ALJ afforded

“great weight” to the state medical consultants’ opinions (i.e., not psychological

consultants) – who found plaintiff to have no physical impairments – the ALJ afforded

only “partial weight” to the opinions of the state agency psychological consultants, as

the ALJ’s RFC was more restrictive that the psychological consultant’s opinions.

      Third, when assessing the opinions of plaintiff’s psychological treaters, the ALJ

faulted (1) Dr. Stevenson for the absence of mental status exams and her more

extreme findings in her 2017 report (when compared to the 2016 report) and (2) Dr.

Mika for apparently treating plaintiff too close in time to her onset date and forming

an opinion too early in the course of her treatment of plaintiff. As to the absence of

mental status exams, the ALJ provided no explanation as to how that factored into

her discounting of Dr. Stevenson’s opinions – plaintiff’s treating psychiatrist for a



                                          15
  Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 16 of 21 PageID #:588




period of years. Moreover, the state agency psychological consultants did not examine

plaintiff, and thus could not have performed a mental status exam of the plaintiff.

See Carolyn S. v. Saul, 19-cv-385, 2020 WL 231085, at *7 (N.D. Ill. Jan. 15, 2020)

(remanding for, among other reasons, ALJ’s failure to properly weigh treating

psychiatrist’s opinions where ALJ stated, without explanation, the treating

psychiatrist’s failure to conduct a mental status exam was a basis to afford “little”

weight to the treater’s opinions). As to the ALJ’s other stated reasons for giving little

weight to the opinions of Drs. Stevenson and Mika, the ALJ either failed to explain

her reasoning or she failed to account for the episodic nature of plaintiff’s disorders.

Finally, while Dr. Mika formed an opinion early on in her course of treating plaintiff,

nothing in the administrative record reflects that her opinion changed. See [8-1] 291-

294, 324-325, 442-452. Dr. Mika’s diagnoses remained unchanged during the course

of her treatment of plaintiff [id.], and Dr. Mika’s treatment notes reflect the episodic

nature of plaintiff’s disorders and that plaintiff’s medications were not always

effective [id.]. See [id.] 442 (treatment note as of April 19, 2016, the last treatment

note, Dr. Mika wrote that plaintiff and her husband attended a sixty-minute therapy

session, plaintiff stated she was depressed again and husband reported frustration

with the cycle of plaintiff depression and that the medications were not working).

      Thus, in total, other than the state agency psychological consultants’ opinions

– again, to which the ALJ afforded only partial weight because she herself disagreed

with them – the ALJ failed to cite any other evidence that supported her decision to

give “little weight” to the opinions of Drs. Stevens and Mika. See Elmore v. Astrue,



                                           16
  Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 17 of 21 PageID #:589




08-2221, 2009 WL 4931681, at *3 (C.D. Ill. Dec. 15, 2009) (remanding for ALJ’s failure

to refer to any evidence in the record that supported ALJ’s cited reasons for failing to

give controlling weight to treating psychiatrist’s opinion). Even if this Court assumes

that there is substantial contradictory evidence in the record as to the psychological

treating physicians’ opinions, Drs. Stevenson and Mika were both specialists in

psychiatric disorders and they examined and treated plaintiff regularly and over a

period of years. The checklist required the ALJ to give great weight to their evidence

unless it was seriously flawed, and the only flaw cited by the ALJ is the absence of

mental status exams in Dr. Stevenson’s record, without elaboration or explanation.

See Carolyn S., 2020 WL 231085, at *7 (rejecting this same purported flaw as a basis

for ALJ to discount treating psychiatrist’s opinoin). Accordingly, this Court fails to

see any flaws in the opinions of Drs. Stevenson and Mika, and the ALJ failed to cite

any. Instead, the ALJ simply reached a contrary view that, for reasons already

discussed, failed to account for and appreciate the very nature of plaintiff’s disorders.

See Scott v. Astrue, 647 F.3d 734, 738-39 (7th Cir. 2011) (remanding based on ALJ’s

unsupported rejection of treating psychiatrist’s diagnosis of bipolar disorder (whose

records reflected plaintiff’s good days and manic days) in favor of state agency

consultant); Boiles v. Barnhart, 395 F.3d 421, 426–27 (7th Cir. 2005) (remanding

where the ALJ’s rejection of the treating physician’s opinion “did not explain how

other evidence in the record contradicted [the treating source]’s opinion”); Barnett v.

Barnhart, 381 F.3d 664, 669 (7th Cir. 2004) (remanding where the ALJ explained his




                                           17
   Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 18 of 21 PageID #:590




reasons for rejecting the treating source’s opinion, but that explanation ignored or

misconstrued significant parts of the medical record).

       The Commissioner’s brief puts the state psychological consultants’ opinions of

Drs. Henson and Cochran on par with those of plaintiff’s treating physicians [16] 1,

and repeats (and credits) the ALJ’s reasoning in affording little weight to the opinions

of Drs. Stevenson and Mika [Id.] 7-11. The Commissioner acknowledges the treating

physician rule, and correctly notes that it is not absolute. [Id.] 11. However, as

discussed above, the ALJ’s reasoning is flawed with respect to the little weight she

afforded treating physicians Drs. Stevenson and Mika, and the Commissioner’s brief

also fails to account for the episodic nature of plaintiff’s disorders. Both of these errors

– the failure to appreciate the episodic nature of plaintiff’s disorders and give proper

weight to the opinions of plaintiff’s treating physicians – led to the ALJ ignoring

evidence in the record that plaintiff’s symptoms incapacitated her for weeks at a time,

which would prevent plaintiff from maintaining full-time employment – a conclusion

reached by Drs. Stevenson and Mika.

       The Commissioner acknowledges that the plaintiff’s inability to regularly show

up for work is a limitation missing from the RFC, [16] 1-2, but the Commissioner

primarily utilizes the doctors’ opinions on this point as support for the notion that the

treatment notes do not support the purportedly extreme conclusion regarding

plaintiff’s inability to work, [id.] 7-11. However, this Court’s review of Drs. Mika and

Stevenson’s treatment notes and reports do not show an upward and consistent trend

of improvement and thus do not support one of the ALJ’s cited rationales for rejecting



                                            18
  Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 19 of 21 PageID #:591




their opinions. While ability to work is considered a “reserved issue” that is given no

special weight in determining a claimant’s functional capacity, a medical expert (such

as Drs. Stevenson and Mika) “‘may report or testify that the patient is unable to

perform . . . jobs’ when it is apparent ‘that the patient has a physical or mental

condition that prevents him from performing on a full-time basis any jobs having

particular requirements.’” Hill, 2010 WL 3883236, at *8 (quoting Bauer, 532 F.3d at

609). In such an instance, while the treating physician’s “‘judgment is not conclusive,’

when it is ‘not offset by evidence concerning availability of jobs to someone having the

plaintiff’s disorder plus her other characteristics,’ it should be given some weight.”

Hill, 2010 WL 3883236, at *8 (quoting Bauer, 532 F.3d at 609). Here, no offsetting

evidence was presented at the hearing concerning the availability of jobs to someone

having the plaintiff’s disorders plus her other characteristics, and the ALJ erred by

completely discounting Drs. Stevenson’s and Mika’s opinions.

      Ultimately, this case is strikingly similar to Bauer, in which the Seventh

Circuit remanded the case based on the ALJ’s dismissal of the treating physicians’

opinions and the plaintiff’s testimony (who was diagnosed with bi-polar disorder)

where the ALJ discounted those opinions and testimony as inconsistent and, thus,

not credible:

      For example, the judge noted that the plaintiff dresses appropriately,
      shops for food, prepares meals and performs other household chores, is
      an “active participator [sic ] in group therapy,” is “independent in her
      personal hygiene,” and takes care of her 13–year–old son. This is just to
      say that the plaintiff is not a raving maniac who needs to be locked up.
      She is heavily medicated, and this enables her to cope with the
      challenges of daily living, and would doubtless enable her to work on
      some days. But the administrative law judge disregarded


                                          19
    Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 20 of 21 PageID #:592




       uncontradicted evidence that the plaintiff's son cooks most meals,
       washes the dishes, does the laundry, and helps with the grocery
       shopping. And Caspary and Chucka, having treated the plaintiff
       continuously for three years, have concluded that she cannot hold down
       a full-time job.

       What seems to have made the biggest impression on the administrative
       law judge, but suggests a lack of understanding of bipolar disorder, was
       that Dr. Caspary’s treatment notes, which back up the report in which
       she concludes that the plaintiff cannot work full time, contain a number
       of hopeful remarks. They are either remarks the plaintiff made to
       Caspary during office visits or Caspary’s independent observations—the
       plaintiff’s memory was “ok,” her sleep fair, she was doing “fairly well,”
       her “reported level of function was found to have improved,” she had “a
       brighter affect and increased energy,” she “was doing quite well.” On the
       basis of such remarks the administrative law judge concluded: “little
       weight is given the assessment of Dr. Caspary.”

       A person who has a chronic disease, whether physical or psychiatric, and
       is under continuous treatment for it with heavy drugs, is likely to have
       better days and worse days; that is true of the plaintiff in this case.
       Suppose that half the time she is well enough that she could work, and
       half the time she is not. Then she could not hold down a full-time job.
       E.g., Watson v. Barnhart, 288 F.3d 212, 217–18 (5th Cir. 2002);
       Washington v. Shalala, 37 F.3d 1437, 1442–43 (10th Cir. 1994). That is
       likely to be the situation of a person who has bipolar disorder that
       responds erratically to treatment. Ronald C. Kessler et al., “The
       Prevalence and Effects of Mood Disorders on Work Performance in a
       Nationally Representative Sample of U.S. Workers,” 163 Am. J.
       Psychiatry 1561–68 (2006). That is another point that the
       administrative law judge overlooked.

532 F.3d at 608-609.

       The same flaws that warranted a remand to the SSA in Bauer exist here. For

that reason, as well as the other reasons discussed above, the case must be

remanded.2




2Because these two errors discussed herein are dispositive, the Court need not address the
other issues raised by plaintiff.

                                           20
  Case: 1:19-cv-01527 Document #: 25 Filed: 12/14/20 Page 21 of 21 PageID #:593




                                   Conclusion

      Plaintiff’s motion for summary judgment [10] is granted. The decision of the

SSA is reversed, and, in accordance with the fourth sentence of 42 U.S.C. § 405(g),

this case is remanded for further proceedings consistent with this Memorandum

Opinion and Order.


                                      _____________________________________
                                      HEATHER K. McSHAIN
                                      United States Magistrate Judge


DATE: December 14, 2020




                                        21
